Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment filed on 01/19/2021.
Claims 4-8 and 11-21 are amended by the applicants.
Claims 1-21 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Specification
The disclosure is objected to because of the following informalities:  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Software protection from attacks using self-debugging techniques”.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Appropriate correction is required.

Claim Objections
Claims 2-8 and 10-21 objected to because of the following informalities:  claims are dependent claims, however they appears to be an independent claims since the starts with ‘A’ it should start with ‘The’ instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to protecting and securing code using self-debugging techniques without significantly more. The claim(s) recite(s) identifying one or more functions in code to be compiled for a first process to be migrated to a second process, wherein the one of the first and second processes is a debugger 
This judicial exception is not integrated into a practical application because the claim does not recites any additional element – using a processor to perform the steps of the claim. If the processor was used in identifying… migrating… modifying… compiling… steps, it will be recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying… migrating… modifying… compiling… such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 2-10, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

 process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the steps launching… attaching… executing… performing… in the context of this claim encompasses the user thinking that  to invoke the software process for performing a function which is dependent on output data that is associated with software process. The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, it appears to be a “Mental Processes” of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recites any additional element – using a processor to perform the steps of the claim. If the processor was used in identifying… migrating… modifying… compiling… steps, it will be recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of launching… attaching… executing… performing… such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, an abstract idea.
Claims 9-21, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claims 7 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 7 and 20 is directed to computer program product. However at page 24, the computer program product includes computer readable media may be transitory or non-transitory. The one or more computer readable media could be, for example, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, or a propagation medium for data transmission, for example for downloading the code over the Internet.
Thus, the computer program product under BRI can broadly interpreted to cover the signal. Thus, the claims 7 and 20 is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the identified function or functions" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the identifying one or more functions appeared in line 2 is the same it appeared in line 5.
Claims 2-8 are directly or indirectly depends from claim 1 and thus suffers the similar deficiency as claim 1.	
Clarification and/or correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiapated by EP 3330859 A1 to Abrath et al.
Per claim 1:
Abrath discloses:
1. (original) A method of generating protected code, comprising: 
identifying one or more functions in code to be compiled for a first process to be migrated to a second process (Paragraph [0017] “extracting from source code one or more annotations identifying code fragments (i.e., in the debuggee as shown in Figure 1 element 120) to be migrated to a debugger (i.e., in debugger as shown in Figure 1 element 130). The source code is then compiled to generate the object code”), wherein the one of the first and second processes is a debugger for the other of the first and second processes (Figure 1 elements 120 and 130 and related discussion); 
migrating the identified function or functions to the second process (Paragraph [0024] “the original application is that the control flow graph fragment has been migrated from the application into the debugger”); 
modifying the first process to allow transfer of state between the first and second processes (Paragraph [0028] “the code in this loop is responsible for fetching the process state from the debuggee, looking up the corresponding, migrated code fragment… the migrated code ; and 
compiling the first and second processes to generate binary code (Paragraph [0017] “source code is then compiled… Binary code can then be generated from the object code, with the identified code fragments being integrated with a debugger in the binary code”).  

The limitation regarding the generating protected code in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to the generating protected code.


Per claim 2:
Abrath discloses:
2. (original) A method according to claim 1, wherein the code to be compiled is source code or bitcode (Paragraph [0017] “The source code is then compiled”).  

Per claim 3:
Abrath discloses:
(Figure 1 elements 122 and 132 and related discussion”).  

Per claim 4:
Abrath discloses:
4. (currently amended) A method according to claim 1, further comprising injecting one or more initializers into the first or second processes to register functions present in the other of the first and second process (Figure 1 elements 122 and 132 and related discussion”).  

Per claim 5:
Abrath discloses:
5. (currently amended) A method according to claim 1, wherein each of the first and second processes is a debugger for the other of the first and second processes (Figure 1 elements 120 and 130 and related discussion).  

Per claim 6:
Abrath discloses:
6. (currently amended) A method according to claim 1, further comprising providing a third process which is a debugger for one of the first and second processes (Paragraph [0058] “A third option builds on the second one… The fragment in the .

Per claim 7:
Abrath discloses:
7. (currently amended) A computer executable program product comprising computer executable code for carrying out the method of claim 1 (Paragraph [0077] “The various methods described above may be implemented by a computer program… computer program and/or the code for performing such methods may be provided to an apparatus, such as a computer, on one or more computer readable media or, more generally, a computer program product”).  

Per claim 8:
Abrath discloses:
8. (currently amended) A device configured to carry out the method of  claim 1 (Paragraph [0081] “the modules and components can be implemented as firmware or functional circuitry within hardware devices”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrath in view of USPN 20070150871 to Barsness et al.
Per claim 9:
Abrath discloses:
9. (original) A method for securing software, comprising: 
launching a software process (Paragraph [0027] “the debuggee is launched at step s21, as if it was the original application”); 
attaching a debugger process to the software process (Paragraph [0027] “the debugger process is launched and attached to the dubuggee process at step s22”); 
executing the software process such that the debugger process is invoked at least once (Paragraph [0027] “newly injected initializer then forks off a ;  
performing one or more functions within the debugger process in response to invocation of the debugger process, the one or more functions having an output dependent on data associated with the software process (Paragraph [0008] “Upon invocation, one or more functions may be performed within the debugger process, these functions having an output dependent on data associated with the software process”).

The limitation regarding for securing software in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to for securing software.

Abrath does not explicitly discloses wherein the software process generates a data structure comprising parameters required for performance of the one or more functions within the debugger process prior to invocation of the debugger process.
However, Barsness discloses in an analogous computer system wherein the software process generates a data structure comprising parameters required for performance of the one or more functions within the debugger process prior to invocation of the debugger process (Paragraph [0020] “call stack may be practically any data structure… contain a variety of data, e.g., local variables, call parameters… names of functions or routines… are utilized to debug a program… before an error and the function that called .  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the software process generates a data structure comprising parameters required for performance of the one or more functions within the debugger process prior to invocation of the debugger process as taught by Barsness into the method of self-debugging as taught by Abrath. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the software process generates a data structure comprising parameters required for performance of the one or more functions within the debugger process prior to invocation of the debugger process to provide an efficient technique for optimizing the performance of the function using the data structure to improve the performance of the function so as to provide a robust system without having any interruptions as suggested by Barsness (paragraph [0007-0010]).

Per claim 10:
Abrath discloses:
10. (original) A method according to claim 9, wherein the output comprises a data output for use by the software process (Paragraph [0010] “the output comprises a data output for use by the software process”).  


Per claim 11:
The rejection of claim 9 is incorporated and further, Abrath does not explicitly discloses wherein the data structure is a state structure.
However, Barsness discloses in an analogous computer system wherein the data structure is a state structure (Paragraph [0039] “FIG. 3, routine 64 is used to adjust a sampling interval based upon the state of the call stack” note here that call stack is any data structure as shown above with respect to claim 1).  
The feature of providing wherein the data structure is a state structure would be obvious for the reasons set forth in the rejection of claim 9.

Per claim 12:
Abrath discloses:
12. (currently amended) A method according to claim 9, wherein the software process acts to debug the debugger process (Paragraph [0009] “software process of this aspect may be considered a "debuggee" process since it takes the place of the process being debugged by the debugger”).  

Per claim 13:
Abrath discloses:
13. (currently amended) A method according to claim 9, further comprising launching an additional process to debug the debugger process (Paragraph [0009] “The debugger .  

Per claim 14:
Abrath discloses:
14. (currently amended) A method according to claim 9, wherein the output of a given function may indicate multiple points of return within the software process for continued execution (Paragraph [0011] “the output of a given function may indicate multiple points of return within the software process for continued execution”).

Per claim 15:
Abrath discloses:
15. (currently amended) A method according to claim 9, wherein the debugger process provides memory support capabilities to enable the one or more functions to retrieve data from memory within address space of the software process (Paragraph [0012] “the debugger process the debugger process provides memory support capabilities to enable the one or more functions to retrieve data from memory within address space of the software process”).  


Per claim 16:
Abrath discloses:
16. (currently amended) A method according to claim 9, wherein the debugger process is invoked when a break point within the software process is reached (Paragraph [0013] “The debugger process can be invoked when a break point within the code process is reached”).  

Per claim 17:
Abrath discloses:
17. (currently amended) A method according to claim 9, further comprising detaching the debugger process from the software process when the software process is complete (Paragraph [0013] “The debugger process can be detached from the software process when the software process finishes”).  

Per claim 18:
Abrath discloses:
18. (currently amended) A method according to claim 9, wherein the software process implements an executable, such as an application (Paragraph [0014] “the software process implements an executable, such as an application”).  

Per claim 19:
Abrath discloses:
19. (currently amended) A method according to claim 9, wherein the software process implements a library (Paragraph [0014] “the software process… implements a library”).  

Per claim 20:
Abrath discloses:
20. (currently amended) A computer executable program product comprising computer executable code for carrying out the method of claim 9 (Paragraph [0077] “The various methods described above may be implemented by a computer program… computer program and/or the code for performing such methods may be provided to an apparatus, such as a computer, on one or more computer readable media or, more generally, a computer program product”).  

Per claim 21:
Abrath discloses:
21. (currently amended) A device configured to carry out the method of claim 9 (Paragraph [0081] “the modules and components can be implemented as firmware or functional circuitry within hardware devices”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 7430670 B1 discloses Systems and methods are disclosed for protecting a computer program from unauthorized analysis and modification. Obfuscation transformations can be applied to the computer program's local structure, control graph, and/or data structure to render the program more difficult to understand and/or modify. Tamper-resistance mechanisms can be incorporated into the computer program to detect attempts to tamper with the program's operation. Once an attempt to tamper with the computer program is detected, the computer program reports it to an external agent, ceases normal operation, and/or reverses any modifications made by the attempted tampering. The computer program can also be watermarked to facilitate identification of its owner. The obfuscation, tamper-resistance, and watermarking transformations can be applied to the computer program's source code, object code, or executable image.

US 20040073841 A1 discloses aspects of the invention may include a software programmable verification tool for testing and debugging an embedded device under test by generating an instruction for causing at least one predetermined test to be executed by a BIST module on the embedded device under test. The generated instruction may be loaded into a parameterized shift register of the BIST module. An identity of at least one predetermined test may be determined based on the loaded instruction. At least one signal corresponding to the 

US 20090217235 A1 discloses in one embodiment the present invention includes a computer-implemented method of self debugging a computer program operating in a distributed processing environment. The method includes detecting a fault in a plurality of processing devices and classifying the fault according to fault classifications. The fault classifications have corresponding responses. The method further includes executing one of the responses in accordance with the fault having been classified. The method further includes revising the computer program according to the response. This method may be embodied in a computer program or executed by a computer system. In this manner, the computer program performs self debugging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193